Citation Nr: 1431746	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  96-37 779	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to restoration of a 100 percent rating for service-connected pigmented villonodular synovitis (PVS) of the left hip, status post partial resection, with left extensor hallucis longus weakness.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from August 1995 and June 2002 rating decisions issued by the RO in Buffalo, New York.

In an August 1995 rating decision, the Buffalo RO, inter alia, denied SMC based on the need for regular aid and attendance (A&A) or housebound status.  In January 1996, the Veteran filed a notice of disagreement (NOD).  In June 1996, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.  A statement of the case (SOC) was issued in March 1997, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 1997.

In November 1998, the Board, inter alia, remanded the claim for SMC to the RO for further action, to include the consideration of additional evidence.  After taking further action, the RO continued to deny the claim (as reflected in an April 1999 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In January 2000, the Board, inter alia, denied SMC based on the need for regular A&A or housebound status.  The Veteran appealed the January 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2000, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In February 2001, the Board remanded the claim for SMC to the RO for further action, to include additional development of the evidence.  In August 2003, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.  After taking further action, and following the hearing, the RO continued to deny the claim (as reflected in a September 2003 SSOC) and returned the matter to the Board for further consideration.

In June 2002, while the claim for SMC was on remand, the Buffalo RO, inter alia, determined that rating decisions issued from June 1989 through June 1992, which continued and made permanent a 100 percent rating for the Veteran's service-connected PVS of the left hip status post partial resection with left extensor hallucis longus weakness, contained clear and unmistakable error (CUE), and assigned a 60 percent rating for the Veteran's left hip disability, effective June 4, 2002.  In August 2002, the Veteran filed a NOD.  During the August 2003 hearing before RO personnel (mentioned above), he offered testimony on the issue.  A SOC was issued in September 2003, and the Veteran filed a substantive appeal (via a VA Form 9) in November 2003.

In June 2004, the Board remanded the claim for SMC to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Board also remanded the Veteran's claim for restoration of the 100 percent rating for PVS of the left hip.

In the June 2004 remand, the Board noted that the Buffalo RO had characterized the restoration issue as evaluation of service-connected PVS, left hip, currently evaluated at 60 percent, to include whether the rating decision dated in June 2002 was clearly and unmistakably erroneous in reducing the evaluation of the left hip disability from 100 percent to 60 percent.  The Board clarified that the Veteran was appealing whether the reduction of the 100 percent disability rating to 60 percent was proper and that, because the Veteran perfected an appeal of the June 2002 rating decision, that decision has not yet become final, and therefore the Veteran could not also raise a claim of CUE in that rating decision.

Because the Veteran had moved to North Carolina, the appeal was transferred to the jurisdiction of the RO in Winston-Salem.  After taking further action, the RO continued to deny the claims (as reflected in a July 2007 SSOC) and returned these matters to the Board for further consideration.

In this case, the change in rating (from 100 to 60 percent) was accomplished by operation of law.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5012, contain a temporal element for continuance of a 100 percent rating for malignant new growths of bones for 1 year following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals.  Therefore, the RO's action was not a "rating reduction" as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable diagnostic code involved contained a temporal element for that 100 percent rating).  Hence, the Board re-characterized the claim as entitlement to restoration of a 100 percent rating for service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, to include the question of whether the assignment of a 60 percent rating was proper.

In January 2008, the Board denied the matters then on appeal.  The Veteran appealed the January 2008 Board decision to the Court.  In an April 2010 memorandum decision, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings consistent with the Court's decision.

In May 2011, the Veteran's attorney submitted a waiver of initial RO consideration of evidence received since the time of the January 2008 Board decision.  That evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In August 2011, the Board noted that the matter of the Veteran's entitlement to restoration of a 100 percent rating for service-connected PVS was not inextricably intertwined with the matter of his entitlement to a rating in excess of 60 percent for PVS of the left hip, from June 4, 2002.  Accordingly, and because the restoration claim, in contrast to the rating issue, required no further development, the Board re-characterized the appeal as encompassing three matters: (1) entitlement to restoration of a 100 percent rating for service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, (2) entitlement to a rating in excess of 60 percent for PVS of the left hip, from June 4, 2002, and (3) entitlement to SMC based on the need for the regular A&A of another person or housebound status.

The Board denied issue (1), and remanded issues (2) and (3) to the RO, via the AMC, for further development.  The Veteran appealed the August 2011 Board decision to the Court.  In a December 2013 memorandum decision, the Court noted that the Board had remanded the Veteran's claims for a disability rating in excess of 60 percent for PVS of the left hip, from June 4, 2002, and SMC based on the need for the regular A&A of another person or housebound status; as such, those claims were not before the Court.  As for the Veteran's claim for restoration of a 100 percent rating for service-connected PVS, the Court reversed the Board's decision, ordering that VA "reinstate the appellant's permanent and total 100% rating awarded in the June 1992 rating decision."

During the pendency of the appeal, jurisdiction of the Veteran's claims file was transferred to the RO in Pittsburgh, Pennsylvania, as noted on the title page.

The Board notes that the Veteran previously was represented by private attorney Mark A. Venuti.  In September 2000, the Veteran granted a power-of-attorney in favor of another private attorney, Daniel G. Krasnegor, with regard to, inter alia, the claim for SMC.  Further, in March 2011, the Veteran also granted power of attorney to Mr. Krasnegor with regard to the PVS claim.  Subsequently, however, in July 2013, Mr. Krasnegor withdrew from representation as to the restoration issue.  The Veteran has not since appointed another attorney, agent, or organization to represent him as to that issue.  As such, he is currently proceeding on that issue pro se.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue currently on appeal.

As a finally preliminary matter, the Board points out that it appears from the current record that the agency of original jurisdiction (AOJ) has not completed all intended action on the issues the Board remanded to the AOJ in August 2011, inasmuch as the AOJ has not recertified those issues to the Board.  After completion of the requested actions, for any claim(s) that remain(s) denied, the Board will address such matter(s) upon return to the Board for further appellate consideration.


FINDING OF FACT

In a December 2013 memorandum decision, the Court ordered VA to reinstate the permanent and total (100 percent) rating awarded to the Veteran in June 1992 for service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness; the Court issued its mandate in March 2014.


CONCLUSION OF LAW

The permanent and total (100 percent) rating awarded to the Veteran in June 1992 for service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, must be reinstated effective June 4, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 3.343(a), 4.1, 4.3, 4.7, 4.20, 4.28, 4.71a, Diagnostic Codes 5012 to 5024 (1988-2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained above, in December 2013, the Court ordered VA to reinstate the permanent and total rating awarded to the Veteran in June 1992 for service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness.  Inasmuch as the Court has since issued its mandate in the case in March 2014, the Court's decision is final.

In light of the Court's decision, no additional discussion or analysis is necessary.  The permanent and total (100 percent) rating awarded for service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, must be reinstated effective June 4, 2002.


ORDER

As the permanent and total (100 percent) rating awarded for service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, is reinstated, effective June 4, 2002, to this extent, the appeal is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


